Order of disposition, Family Court, Bronx County (Douglas E. Hoffman, J.), entered on or about April 23, 2007, placing the subject children in the custody of the Commissioner of Social Services upon a fact-finding determination that respondent-appellant abused one of the children and derivatively neglected the other children, unanimously affirmed, without costs.
A prima facie showing of abuse was made out with medical testimony that the five-month-old child was brought to the hospital with injuries, including a bulging fontanel, bilateral subdural hematoma, skull fracture, and retinal hemorrhages, that were of such a nature as not to be accidental or sustained less than a few days, and more likely a few weeks, before the *395child was seen (Family Ct Act § 1012 [e] [i]; § 1046 [a] [ii]). Respondent, who presented no medical evidence of her own, offered explanations for these injuries that were inconsistent with this medical testimony and otherwise not plausible, and thus failed to rebut the presumption of culpability (see Matter of Sara B., 41 AD3d 170 [2007]). No basis exists to disturb Family Court’s findings of credibility (see id.). Concur—Lippman, EJ., Tom, Gonzalez, Buckley and Catterson, JJ.